DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 26 October 2020 and 01 February 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are currently two claims identified as Claim 13. 
The misnumbered second claim identified as Claim 13 been renumbered Claim 21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10, 14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0064260 to Berry et al. (hereinafter “US1”), cited in Applicant’s IDS of 26 October 2020.
Regarding Claim 1, US1 describes a method (see Fig 10 and [0117]-[0121]) comprising: positioning a pedestal (1003) opposite an electrode (1013) in a volume of a chamber, the electrode comprising one or more angled surfaces (1020); and projecting electrons from the one or more angled surfaces toward the pedestal at one or more non-normal angles (see [0118]).
Regarding Claim 2, US1 describes the electrons projected from the one or more angled surfaces of the electrode comprising an electron beam (see [0118]).
Regarding Claim 3, US1 describes generating a plasma in the process volume (see [0119]).
Regarding Claim 5, US1 describes bombarding the electrode with ions from the plasma (see [0118]).
Regarding Claim 6, US1 describes the electrode is formed from one or more of a silicon material, a carbon material, a silicon carbon material, a silicon oxide material, an aluminum oxide material, a yttrium oxide material, and a zirconium oxide material (see [0026], [0065]).
Regarding Claim 7, US1 describes positioning the pedestal a first distance from the one or more angled surfaces (see Fig 10); and positioning the pedestal a second distance from the one or more angled surfaces, wherein the first distance and second distance are different (see [0130] where the described rotation creates a second distance).
Regarding Claim 10, US1 describes a method (see Fig 10 and [0117]-[0121]), comprising: generating a plasma in a volume of a chamber (1015); bombarding an electrode (1013) with ions from the plasma, the electrode comprising one or more angled surfaces (102) disposed opposite a pedestal (1003) in the volume; biasing the electrode or the pedestal (see [0116]); and projecting electrons from the electrode toward the pedestal at one or more non-normal angles (see [0118]).
Regarding Claim 14, US1 describes a beam energy of the electron beam is approximately equal to an ion bombardment energy of the electrode (see [0118]-[0119]). 
 Regarding Claim 21, US1 describes the electrons projected from the one or more angled surfaces of the electrode comprise an electron beam (see [0118]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 8, 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US1 as applied to Claims 1 and 10 above.
Regarding Claims 8, 9, 11, and 12, US1 describes positioning a substrate (1001, see Fig 10) on the pedestal and forming an optical element on the substrate (see [0041]). US1 is silent as to the type and structure of the optical element. Optical gratings formed by angled fins in a substrate are a well-known optical element formed by etching. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the method of US1 to form an optical grating from fins formed in a grating material. The motivation for doing so would have been to apply a known technique to a known device to yield predictable results.
Regarding Claim 18, US1 describes a method (see Fig 10 and [0117]-[0121]), comprising: positioning a substrate (1001) on a pedestal (1003) in a process volume (1015) of a chamber; positioning the pedestal opposite an electrode (0103) in a volume of a chamber, the electrode comprising a plurality of non-uniform angled surfaces (1020); projecting electrons from the plurality of non-uniform angled surfaces toward the pedestal at a plurality of non-normal angles (see [0118]), and forming an optical element on the substrate (see [0041]). US1 does not describe forming a plurality of non-uniform recesses on the substrate to form a non-uniform grating. Non-uniform optical gratings formed by non-uniform recesses in a substrate are a well-known optical element formed by etching. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the method of US1 
Regarding Claim 19, US1 describes generating a plasma in the process volume; bombarding the electrode with ions from the plasma; and generating an electron beam from the electrons projected from the electrode (see [0044], [0119]).
Allowable Subject Matter
Claims 4, 13, 15-17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 describes the plasma generated by capacitive coupling between the pedestal and the electrode.
Claim 13 describes positioning the pedestal a second distance from the electrode, wherein the first and second distance are different; and forming the one or more angled fins on the substrate with a second depth different from the first depth.
Claim 15 describes a potential of the plasma is greater than a potential of the electrode.
Claim 16 describes the electrons accelerated by a sheath voltage of the plasma as the electron beam traverses through the plasma.
Claim 17 describes the plasma generating one or more chemically reactive radicals or ions which form a layer on the substrate.
Claim 20 describes positioning the pedestal a first distance from the electrode; forming the plurality of non-uniform recesses with a first depth; positioning the pedestal a second distance from the electrode, the second distance different from the first distance; and forming the plurality of non-uniform recesses with a second depth, the second depth different from the first depth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY RAHLL/            Primary Examiner, Art Unit 2874